In this case, on facts similar to those stated in the opinion filed in the case of Albert A. Doub and Anne Peyton Doub, hiswife, v. The State Tax Commission of the State of Maryland etal., 179 Md. 186, 17 A. 2nd 114, the same questions of law have been presented, and the conclusions are necessarily the same.
For the reasons stated in that opinion, therefore, the decree must be reversed and the case remanded, to the end that further proceedings may be had in accordance with that opinion.
Decree reversed and case remanded, with costs to theappellees. *Page 694